Title: From George Washington to Henry Laurens, 3 April 1778
From: Washington, George
To: Laurens, Henry



Sir.
Head Quarters Valley Forge 3d April 1778

Captain Lee of the light Dragoons and the Officers under his command having uniformly distinguished themselves by a conduct of exemplary zeal, prudence and bravery, I took occasion on a late signal instance of it to express the high sense I entertained of their merit, and to assure him that it should not fail of being properly noticed. I was induced to give this assurance, from a conviction, that it is the wish of Congress to give every encouragement to merit, and that they would chearfully embrace so favorable an opportunity of manifesting this disposition. I had it in contemplation at the time, in case no other method, more eligible, could be adopted to make him an offer of a place in my

family. I have consulted the Committee of Congress upon the Subject, and we were mutually of opinion, that the giving Capt. Lee the command of two troops of Horse on the proposed establishment, with the Rank of Major, to act as an independant partisan Corps, would be a mode of rewarding him very advantageous to the Service. Capt. Lees genius peculiarly adapts him to a command of this nature—and it will be most agreeable to him, of any station, in which he could be placed.
I beg leave to recommend this measure to Congress and shall be obliged by their decision as speedily as may be convenient. The Campaign is fast approaching, and there will probably be very little time to raise and prepare the Corps for it. It is a part of the plan to give Mr Lindsay the command of the second Troop, and to make Mr Peyton Capt. Lieutenant of the first. I am with the highest Esteem and Respect Sir Your most obt Servt

Go: Washington

